Citation Nr: 0523406	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  98-02 730	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


INTRODUCTION

The veteran served on active duty from May 10, 1948, to 
August 24, 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  That claim was denied in an April 1999 
Board decision.

In an April 2000 joint motion for remand, the parties 
contended that new and material evidence had been submitted.  
In a May 2000 order, the United States Court of Appeals for 
Veterans Claims (Court) sustained the motion and remanded the 
case to the Board.  Following the completion of development 
ordered in a November 2000 remand, the Board again denied the 
claim in October 2002.  

In a March 2003 joint motion for remand, the parties 
contended that the veteran did not receive proper notice 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  In a March 2003 order, the Court sustained the 
motion and remanded the case to the Board.  Following 
completion of development ordered in a February 2004 remand, 
the Board again denied the claim in September 2004.

The veteran appealed yet again to the Court.  Unfortunately, 
he denied in February 2005.  Accordingly, the Court dismissed 
the veteran's appeal in May 2005.  


FINDINGS OF FACT

1.	The veteran served on active duty from May 10, 1948, to 
August 24, 1948.

2.	The veteran died in February 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


